IV114th CONGRESS2d SessionH. RES. 936IN THE HOUSE OF REPRESENTATIVESNovember 29, 2016Mr. Welch submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing the sense of the House of Representatives that all students should have access to the digital tools necessary to further their education and compete in the 21st century economy. 
Whereas the United States should lead the world in providing high-quality education and opportunities to its citizens; Whereas digital skills are essential for education and preparing citizens for the economy of the future; 
Whereas, on a daily basis, teachers across the country assign homework that requires Internet access to be completed; Whereas there are 5,000,000 households with school-age children in the United States that do not have high-speed Internet access at home and fall into what is known as the homework gap; 
Whereas a disproportionate number of students without high-speed Internet access at home reside in low-income and minority households; Whereas students and families in rural areas face additional challenges when homework requires Internet access that is out of reach; 
Whereas every student deserves an opportunity at 21st century success; Whereas participation in the classroom can be improved when all students are equipped with the tools to complete their homework; 
Whereas educators can increase the use of cutting-edge education technology and digital learning resources when those resources remain accessible during out-of-school hours; Whereas data show that students have received lower grades and been unable to complete their assignments because of their lack of Internet access at home; 
Whereas improved student access to postsecondary education and workforce opportunities can be made possible by increasing the ability of students to apply for employment, postsecondary education, and financial aid opportunities; Whereas leaders in the public and private sectors have recognized that the homework gap is an issue of national importance and partnered to find cooperative solutions to address it; and 
Whereas instilling digital skills and the knowledge to succeed in the 21st century economy in the Nation’s students is vital to the Nation’s global competitiveness: Now, therefore, be it That it is the sense of the House of Representatives that all students should have access to the digital tools necessary to further their education and compete in the 21st century economy. 
